UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811- 5079 John Hancock Tax-Exempt Series Fund (Exact name of registrant as specified in charter) 601 Congress Street, Boston, Massachusetts 02210 (Address of principal executive offices) (Zip code) Salvatore Schiavone, Treasurer 601 Congress Street Boston, Massachusetts 02210 (Name and address of agent for service) Registrant's telephone number, including area code: 617-663-4497 Date of fiscal year end: May 31 Date of reporting period: August 31, 2014 ITEM 1. SCHEDULE OF INVESTMENTS New York Tax-Free Income Fund (Unaudited 8-31-2014) Maturity Rate (%) date Par value Value Municipal Bonds 94.6% (Cost $45,708,439) New York 87.7% Brooklyn Arena Local Development Corp. Barclays Center Project 6.375 07/15/43 $1,000,000 1,130,980 Chautauqua Asset Securitization Corp. Tobacco Settlement 6.750 07/01/40 1,000,000 989,630 City of New York, Series D-1 5.000 10/01/36 1,000,000 1,125,230 City of New York, Series E-1 6.250 10/15/28 500,000 595,440 Hudson Yards Infrastructure Corp. Series A 5.750 02/15/47 1,000,000 1,153,080 Long Island Power Authority Electric, Power & Light Revenues, Series A 5.750 04/01/39 1,500,000 1,708,710 Long Island Power Authority Electric, Power & Light Revenues, Series A 6.000 05/01/33 1,000,000 1,173,660 Metropolitan Transportation Authority Transit Revenue, Series A 5.250 11/15/28 1,000,000 1,139,450 Metropolitan Transportation Authority Transit Revenue, Series B 5.000 11/15/34 1,000,000 1,131,590 Monroe County Industrial Development Corp., Series A 5.000 07/01/41 1,000,000 1,096,220 Monroe Newpower Corp. Electric, Power & Light Revenues 5.100 01/01/16 520,000 522,709 New York City Industrial Development Agency Brooklyn Navy Yard Cogeneration Partners AMT 5.650 10/01/28 1,000,000 854,720 New York City Industrial Development Agency Polytechnic University Project (D) 5.250 11/01/27 1,000,000 1,120,980 New York City Industrial Development Agency Terminal One Group Association Project AMT (P) 5.500 01/01/21 1,000,000 1,060,100 New York City Municipal Water Finance Authority Water Revenue, Series A 5.750 06/15/40 1,000,000 1,152,610 New York City Municipal Water Finance Authority Water Revenue, Series D (Z) 1.328 06/15/20 2,000,000 1,843,900 New York City Municipal Water Finance Authority Water Revenue, Series FF-2 5.000 06/15/40 1,000,000 1,126,020 New York City Municipal Water Finance Authority Water Revenue, Series GG-1 5.000 06/15/39 1,000,000 1,128,440 New York City Transitional Finance Authority Government Fund/Grant Revenue, Series S-4 5.500 01/15/39 1,000,000 1,145,320 New York Liberty Development Corp. 7 World Trade Center, Class 2 5.000 09/15/43 1,000,000 1,115,530 New York Liberty Development Corp. Bank of America Tower, Class 2 5.625 07/15/47 1,000,000 1,133,690 New York Local Assistance Corp. Sales Tax Revenue, Series C 5.500 04/01/17 1,225,000 1,333,731 New York State Dormitory Authority Fordham University 5.000 07/01/44 1,350,000 1,514,876 New York State Dormitory Authority General Purpose, Series E 5.000 02/15/35 1,000,000 1,131,650 New York State Dormitory Authority Mount Sinai School of Medicine 5.125 07/01/39 1,000,000 1,064,380 New York State Dormitory Authority North Shore Long Island Jewish Group, Series A 5.000 05/01/41 1,000,000 1,081,100 New York State Dormitory Authority Orange Regional Medical Center 6.125 12/01/29 750,000 796,365 New York State Dormitory Authority Rockefeller University, Series A 5.000 07/01/41 1,000,000 1,146,120 1 New York Tax-Free Income Fund (Unaudited 8-31-2014) Maturity Rate (%) date Par value Value New York (continued) New York State Dormitory Authority Series A 5.000 03/15/43 $1,000,000 $1,124,870 New York State Dormitory Authority State University Educational Facilities, Series A (D) 5.250 05/15/15 355,000 367,304 New York State Dormitory Authority State University Educational Facilities, Series A 5.500 05/15/19 2,000,000 2,324,780 New York State Environmental Facilities Corp. Water Revenue, Series A 5.000 06/15/34 1,000,000 1,131,850 Niagara Area Development Corp. Covanta Energy Project, Series A AMT 5.250 11/01/42 500,000 511,015 Oneida County Industrial Development Agency Hamilton College Project, Series A (D)(Z) 3.105 07/01/29 5,330,000 2,838,651 Onondaga Civic Development Corp. 5.125 07/01/31 1,000,000 1,043,180 Port Authority of New York & New Jersey 5th Installment Special Project AMT 6.750 10/01/19 1,150,000 1,143,376 Port Authority of New York & New Jersey JFK International Airport Terminal 6.000 12/01/36 1,000,000 1,161,850 Triborough Bridge & Tunnel Authority Highway Revenue Tolls, Escrowed to Maturity, Series Y 6.125 01/01/21 1,500,000 1,835,565 Upper Mohawk Valley Regional Water Finance Authority Water Revenue (D)(Z) 2.226 04/01/22 2,230,000 1,847,890 Puerto Rico 3.7% Puerto Rico Sales Tax Financing Corp., Sales Tax Revenue, Series A (0.000% to 6.750% on 8-1- 16) Zero 08/01/32 1,000,000 787,100 Puerto Rico Sales Tax Financing Corp., Series C 5.000 08/01/35 1,000,000 770,000 Puerto Rico Sales Tax Financing Corp., Series C 5.375 08/01/38 500,000 398,770 Virgin Islands 2.2% Virgin Islands Public Finance Authority, Series A 6.750 10/01/37 1,000,000 1,147,800 Guam 1.0% Guam Government, Series A 5.750 12/01/34 500,000 553,295 Par value Value Short-Term Investments 3.3% (Cost $1,768,000) Repurchase Agreement 3.3% Barclays Tri-Party Repurchase Agreement dated 8-29-14 at 0.0300% to be repurchased at $1,488,001 on 9-2-14, collateralized by $1,413,200 U.S. Treasury Inflation Index Notes, 0.125% due 4-15- 17 (valued at $1,517,806, including interest) $1,488,000 1,488,000 Repurchase Agreement with State Street Corp. dated 8-29-14 at 0.000% to be repurchased at $280,000 on 9-2-14, collateralized by $290,000 U.S. Treasury Note, 0.625% due 11-30-17 (valued at $285,937, including interest) 280,000 280,000 Total investments (Cost $47,476,439)† 97.9% Other assets and liabilities, net 2.1% Total net assets 100.0% The percentage shown for each investment category is the total value of the category as a percentage of the net assets of the fund. 2 New York Tax-Free Income Fund (Unaudited 8-31-2014) AMT Interest earned from these securities may be considered a tax preference item for purpose of the Federal Alternative Minimum Tax. (D) Bond is insured by one or more of these companies: Insurance coverage As a % of total investments National Public Finance Guarantee Corp. 6.1% Ambac Financial Group, Inc. 3.5% ACA Financial Guaranty Corp. 2.1% Total 11.7% (P) Variable rate obligation. The coupon rate shown represents the rate at period end. (Z) Zero coupon bonds are issued at a discount from their principal amount in lieu of paying interest periodically. Rate shown is the annualized yield at period end. † At 8-31-14, the aggregate cost of investment securities for federal income tax purposes was $47,340,558. Net unrealized appreciation aggregated $4,930,969 of which $5,298,294 related to appreciated investment securities and $367,325 related to depreciated investment securities. The fund had the following sector composition as a percentage of total net assets on 8-31-14: General Obligation 3.1% Revenue Bonds Other Revenue 24.3% Education 15.1% Water & Sewer 13.3% Development 10.6% Utilities 8.5% Transportation 5.6% Health Care 5.5% Airport 4.1% Pollution 2.6% Tobacco 1.9% Short-Term Investments & Other 5.4% Total 100.0% 3 New York Tax-Free Income Fund (Unaudited 8-31-2014) Notes to Portfolio of Investments Security valuation. Investments are stated at value as of the close of regular trading on the New York Stock Exchange (NYSE), normally at 4:00 P
